MEMORANDUM *
Santos Tafoya asserts that the district court erred by granting summary judgment to the County of Fresno and denying his motion for summary judgment. We review the district court’s grant of summary judgment de novo. DiRuzza v. County of Tehama, 206 F.3d 1304, 1307 (9th Cir.2000).
Even if collateral estoppel applies to prevent the County from asserting that Tafoya actually assault his wife, there is no reason the County cannot contend that, at the time it fired Tafoya, it had a good-faith belief that Tafoya committed the abuse. The County’s interrogatory answers do not preclude this defense because the County only answered “No” to the question of whether it had a “good faith but mistaken” belief. The County did not believe it was mistaken. That it may now be legally precluded from asserting that it was correct does not mean it cannot still assert that it acted in good faith at the time it fired Tafoya. Similarly, the declarations offered by the County do not create a genuine issue of material fact regarding its good-faith belief.
Therefore, the County has presented a legitimate, non-discriminatory reason for its dismissal of Tafoya. No genuine issue of material fact is raised as to pretext. The district court properly granted the County’s motion for summary judgment and properly denied Tafoya’s motion for summary judgment.
Each party to bear its own costs.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.